DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 9, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et el. (US 2013/0119452 A1).

Regarding claim 1, Endoh discloses,

    PNG
    media_image1.png
    613
    613
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    577
    378
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    612
    436
    media_image3.png
    Greyscale

A method for fabricating a semiconductor device (Fig. 24A-24F), comprising: 
depositing a first dielectric layer (64B as marked in Fig. 24A above, para [0273]) over a substrate (63, para [0267]); 
depositing a sacrificial layer (64A as marked in FIG. 24A above, para [0273], as sacrificial layer since it is sacrificed/removed in FIG. 24B) over the first dielectric layer; 
depositing a second dielectric layer (64B as marked in FIG. 24A above) over the sacrificial layer; 

etching a memory hole (as marked in Fig. 24B above, para [0276]) in the….. gate electrode layer, the sacrificial layer, and the first and second dielectric layers; 
and forming a semiconductor layer (52, para [0285], Fig. 24D above) in the memory hole.
But Endoh does not explicitly disclose, the gate layer 54A is an erase gate layer.
 But Endoh Fig. 4(A) shows the operation of a vertical memory cell for erase operation wherein erase voltage is applied to the control gate.
    PNG
    media_image4.png
    610
    893
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to consider the control gate layer 54A as an erase gate layer in order to erase previous memory state by applying an erase voltage to the control gate, as taught by Endoh above.
 
Regarding claim 2, Endoh discloses the method of claim 1 and further disclose, further comprising: removing a first portion of the sacrificial layer adjacent to the memory hole (portion of sacrificial layer 64A of FIG. 24A that is removed in Fig. 24B), thereby forming a first recess (as marked in Fig. 24B above) between the first and second dielectric layers; 
and forming a floating gate electrode (55, Fig. 24B-C, para [0276]) in the first recess.


Regarding claim 9, Endoh discloses,

    PNG
    media_image5.png
    621
    661
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    658
    518
    media_image6.png
    Greyscale

A method (FIG. 24A-24F) for fabricating a semiconductor device, comprising: 
depositing a first dielectric layer (64B as marked in Fig. 24A above, para [0273]) over a substrate (63, para [0267]); 
depositing a select gate electrode layer (54B as marked in FIG. 24A above, para [0286]) over the first dielectric layer; BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/911,068Docket No.: 2519-0540PUS1 Reply dated October 28, 2021Page 4 of 7 

depositing a sacrificial layer (64A as marked in FIG. 24A above as sacrificial layer since it is sacrificed/removed in FIG. 24B) over the second dielectric layer; 
depositing a third dielectric layer (64B as marked in FIG. 24A above) over the sacrificial layer; 
forming a semiconductor layer (52, Fig. 24D, para [0258]) extending upward from a top surface of the substrate through the select gate electrode layer, the sacrificial layer, and the first to third dielectric layers; 
and replacing a first portion of the sacrificial layer (portion of sacrificial layer 64A, Fig. 24D that is removed to form control gate 53 in FIG. 24E) with a control gate electrode (53, para [0257]).

Regarding claim 12, Endoh discloses the method of claim 9 and further disclose, further comprising: patterning the select gate electrode layer (54B in Fig. 24A above) into a plurality of select gate electrodes (see Fig. 24B below) prior to replacing the first portion of the sacrificial layer with the control gate electrode (in Fig. 24E above). 

    PNG
    media_image7.png
    632
    569
    media_image7.png
    Greyscale


Regarding claim 13, Endoh discloses the method of claim 9 and further disclose, further comprising: replacing a second portion of the sacrificial layer (portion of 64A in FIG. 24A that is removed in FIG. 24B to form floating gate 55 in FIG. 24C, para [0276]) with a floating gate electrode (55, Fig. 24C) prior to forming the semiconductor layer (52 in Fig. 24D).

Regarding claim 14, Endoh discloses the method of claim 9 and further disclose, wherein depositing the sacrificial layer is performed such that the sacrificial layer (material of 64A is SiO2, [0273]) comprises a material different from that of the first dielectric layer (material of 64B is Si3N4, para [0273]), the select gate electrode layer (material of 54B maybe poly Si, [0283]), and the second dielectric layer (material of 64B is Si3N4).

Claim 4-5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Endoh et al. and further in view of Zhang et al (US 2015/0380418 A1).

Regarding claim 4, Endoh discloses the method of claim 1 and further disclose, further comprising: etching a trench opening (as marked in Fig. 24E below) in the erase gate electrode layer, the sacrificial layer, and the first and second dielectric layers; 

    PNG
    media_image8.png
    578
    633
    media_image8.png
    Greyscale

But Endoh does not explicitly disclose, and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/911,068Docket No.: 2519-0540PUS1 Reply dated October 28, 2021Page 3 of 7Reply to Office Action of September 17, 2021forming a conductive feature in the trench opening. 
But Zheng discloses, source electrode 202 (Fig. 33 below, para [0049]) formed in opening 84 (Fig. 32) and connected to source line 102 (para [0023]).

    PNG
    media_image9.png
    533
    723
    media_image9.png
    Greyscale

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Endoh such that a conductive feature (source electrode 202) is formed in the trench opening, according to disclosing of Chang above, in order to provide an electrical connection structure with source line.

Regarding claim 5, Endoh discloses the method of claim 4 and further disclose, further comprising: removing a second portion of the sacrificial layer adjacent to the trench opening, thereby forming a second recess (see Fig. 24E above) between the first and second dielectric layers; 
and forming a control gate electrode (53, para [0257] as marked in FIG. 24E above) in the second recess.


Regarding claim 7, Endoh discloses the method of claim 4 and further disclose, wherein etching the trench opening is performed such that the erase gate electrode layer is cut into a first erase gate electrode and a second erase gate electrode spaced apart from the first erase gate electrode by the trench opening (see Fig. 24E below).

    PNG
    media_image10.png
    618
    488
    media_image10.png
    Greyscale



Allowable Subject Matter

Claim 3,6,8,10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 3, 6, 8, 10-11 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

Further comprising, wherein removing the first portion of the sacrificial layer comprises etching the first portion of the sacrificial layer, wherein the erase gate electrode layer has a higher etch resistance to etching the first portion of the sacrificial layer than that of the sacrificial layer (Claim 3) 
 Wherein removing the second portion of the sacrificial layer comprises etching the second portion of the sacrificial layer wherein the erase gate electrode layer has a higher etch resistance to etching the second portion of the sacrificial layer than that of the sacrificial layer (Claim 6).
Further comprising: etching an opening in the semiconductor layer; and forming a dielectric core in the memory hole and the opening (Claim 8)
Wherein replacing the first portion of the sacrificial layer with the control gate electrode comprises etching the first portion of the sacrificial layer, wherein the select gate electrode layer has a higher etch resistance to etching the first portion of the sacrificial layer than that of the sacrificial layer (claim 10)  
Wherein replacing the first portion of the sacrificial layer with the control gate electrode is performed after forming the semiconductor layer (Claim 11)

Claims 21-26 are allowed.
With respect to claim 21, the prior art made of record does not disclose or suggest either alone or in combination “depositing a blocking layer having a first portion extending along the exposed portion of the top surface of the first dielectric layer and a second portion extending along the exposed sidewall of the second portion of the sacrificial layer” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Endoh discloses,



    PNG
    media_image11.png
    639
    549
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    563
    638
    media_image12.png
    Greyscale


A method (FIG. 24A-24F) for fabricating a semiconductor device, comprising: 
depositing a memory stack layer (FIG. 24A above) over a substrate (63), wherein the memory stack layer comprises a select gate electrode layer (54B as marked , [0286]), a first dielectric layer (64B as marked, [0286]) over the select gate electrode layer, a sacrificial layer (64A as marked as sacrificial layer since it is sacrificed/removed in later steps e.g. Fig. 24B) over the first dielectric layer, and a second dielectric layer (64B as marked) over the sacrificial layer; etching a memory hole (as marked in FIG. 24B above, para [0276]) in the memory stack layer; removing a first portion of the sacrificial layer (portion of 
But Endoh fails to disclose, depositing a blocking layer having a first portion extending along the exposed portion of the top surface of the first dielectric layer and a second portion extending along the exposed sidewall of the second portion of the sacrificial layer.
Other cited arts fail to cure deficiencies of Endoh.

Claims 22-26 are allowed being dependent on claim 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHATIB A RAHMAN/Examiner, Art Unit 2813